

EMPLOYMENT AGREEMENT
 
AGREEMENT dated as of ________, 2012 between Craig dos Santos, residing at
_________________ (“Executive”), and ASCEND ACQUISITION CORP., a Delaware
corporation having its principal office at _______________ (“Company”);
 
WHEREAS, Executive is currently serving as the Chief Executive Officer of
Andover Games, LLC (“Andover Games”);
 
WHEREAS, the Company has entered into a Merger Agreement and Plan of
Reorganization (the “Merger Agreement”) dated as of December 30, 2011, by and
among the Company, Ascend Merger Sub, LLC (“Merger Sub”), Andover Games and the
members of Andover Games, pursuant to which Merger Sub will be merged with and
into Andover Games  (the “Merger”);
 
WHEREAS, the Company desires to enter into a new employment agreement with
Executive to take effect upon consummation of the Merger (the “Commencement
Date”); and
 
WHEREAS, Executive is willing to enter into such employment agreement on the
terms, conditions and provisions hereinafter set forth.
 
IT IS AGREED:
 

 
1.
Employment, Duties and Acceptance.

 
1.1     General.  The Company hereby agrees to the continued employment of
Executive as its Chief Executive Officer (“CEO”), effective on the Commencement
Date.  All of Executive’s powers and authority in any capacity shall at all
times be subject to the direction and control of the Company’s Board of
Directors.  The Board may assign to Executive such management and supervisory
responsibilities and executive duties for the Company or any subsidiary of the
Company, including serving as an executive officer and/or director of any
subsidiary, as are consistent with Executive’s status as CEO.  The Company and
Executive acknowledge that Executive’s primary functions and duties as CEO are
set forth in Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2     Full-Time Position.  Executive accepts such employment and agrees to
devote substantially all of his business time, energies and attention to the
performance of his duties hereunder.  Nothing herein shall be construed as
preventing Executive from making and supervising personal investments, provided
they will not interfere with the performance of Executive’s duties hereunder.
 
1.3     Location.  The Company will maintain its principal executive offices
within a thirty (30) mile radius of its current location in ___________,
_________.  Executive shall undertake such occasional travel, within or outside
the United States, as is reasonably necessary in the interests of the Company.
 
2.           Term.  The term of Executive’s employment hereunder shall commence
on the Commencement Date and shall continue until two years (“Term”) unless
terminated earlier as hereinafter provided in this Agreement, or unless extended
by mutual written agreement of the Company and Executive.  Unless the Company
and Executive have otherwise agreed in writing, if Executive continues to work
for the Company after the expiration of the Term, his employment thereafter
shall be under the same terms and conditions provided for in this Agreement,
except that his employment will be on an “at will” basis and the provisions of
Sections 4.4 and 4.6(c) shall no longer be in effect.
 

 
3.
Compensation and Benefits.

 
3.1     Salary.  The Company shall pay to Executive a salary (“Base Salary”) at
the annual rate of $225,000.  Executive’s compensation shall be paid in equal,
periodic installments in accordance with the Company’s normal payroll
procedures.
 
3.2     Benefits.  Executive shall be entitled to such medical, life, disability
and other benefits as are generally afforded to other executives of the Company,
subject to applicable waiting periods and other conditions.
 
3.3     Vacation.  Executive shall be entitled to such paid vacation days in
each year during the Term and to a reasonable number of other days off for
religious and personal reasons in accordance with customary Company policy.
 
3.4     Expenses.  The Company shall pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by him in the conduct of the business of the Company against
itemized vouchers submitted with respect to any such expenses and approved in
accordance with customary procedures.
 
 
 

--------------------------------------------------------------------------------

 
 

 
4.
Termination.

 
4.1     Death.  If Executive dies during the Term, Executive’s employment
hereunder shall terminate and the Company shall pay to Executive’s estate the
amount set forth in Section 4.6(a).
 
4.2     Disability.  The Company, by written notice to Executive, may terminate
Executive’s employment hereunder if Executive shall fail because of illness or
incapacity to render services of the character contemplated by this Agreement
for six (6) consecutive months.  Upon such termination, the Company shall pay to
Executive the amount set forth in Section 4.6(a).
 
4.3     By Company for “Cause”.  The Company, by written notice to Executive,
may terminate Executive’s employment hereunder for “Cause”.  As used herein,
“Cause” shall mean: (a) the refusal or failure by Executive to carry out
specific directions of the Board which are of a material nature and consistent
with his status as CEO (or whichever positions Executive holds at such time), or
the refusal or failure by Executive to perform a material part of Executive’s
duties hereunder; (b) the commission by Executive of a material breach of any of
the provisions of this Agreement; (c) fraud or material dishonest action by
Executive in his relations with the Company or any of its subsidiaries or
affiliates (“dishonest” for these purposes shall mean Executive’s knowingly or
recklessly making of a material misstatement or omission for his personal
benefit); or (d) the conviction of Executive of a felony under federal or state
law.  Notwithstanding the foregoing, no “Cause” for termination shall be deemed
to exist with respect to Executive’s acts described in clauses (a) or (b) above,
unless the Company shall have given written notice to Executive within a period
not to exceed ten (10) calendar days of the initial existence of the occurrence,
specifying the “Cause” with reasonable particularity and, within thirty (30)
calendar days after such notice, Executive shall not have cured or eliminated
the problem or thing giving rise to such “Cause;” provided, however, no more
than two cure periods need be provided during any twelve-month period.  Upon
such termination, the Company shall pay to Executive the amount set forth in
Section 4.6(b).
 
 
 

--------------------------------------------------------------------------------

 
 
4.4     By Executive for “Good Reason”.  The Executive, by written notice to the
Company, may terminate Executive’s employment hereunder if a “Good Reason”
exists.  For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following circumstances without the Executive’s prior written
consent:  (a) a substantial and material adverse change in the nature of
Executive’s title, duties or responsibilities with the Company that represents a
demotion from his title, duties or responsibilities as in effect immediately
prior to such change (such change, a “Demotion”); provided, however, that in the
event of a “Change in Control” (as defined below), no Demotion shall be deemed
to have occurred as long as Executive shall remain as the Company’s principal
executive officer, notwithstanding title; (b) material breach of this Agreement
by the Company; (c) a failure by the Company to make any payment to Executive
when due, unless the payment is not material and is being contested by the
Company, in good faith; or (d) a liquidation, bankruptcy or receivership of the
Company.  Notwithstanding the foregoing, no “Good Reason” shall be deemed to
exist with respect to the Company’s acts described in clauses (a), (b) or (c)
above, unless Executive shall have given written notice to the Company within a
period not to exceed ten (10) calendar days of the initial existence of the
occurrence, specifying the “Good Reason” with reasonable particularity and,
within thirty calendar days after such notice, the Company shall not have cured
or eliminated the problem or thing giving rise to such “Good Reason”; provided,
however, that no more than two cure periods shall be provided during any
twelve-month period of a breach of clauses (a), (b) or (c) above.  Upon such
termination, the Company shall pay to Executive the amount set forth in Section
4.6(c).  “Change in Control” shall mean the acquisition, by any person or entity
other than the Company and/or any officers or directors of the Company as of the
date of this Agreement, of securities of the Company (in one or more
transactions) having 50% or more of the total voting power of all the Company’s
securities than outstanding.
 
4.5     By Company Without “Cause”.  The Company may terminate Executive’s
employment hereunder without “Cause” by giving at least thirty (30) days written
notice to Executive. Upon such termination, the Company shall pay to Executive
the amount set forth in Section 4.6(c); provided, however, that if such notice
is given more than 18 months after a Change in Control, the Company shall pay to
Executive only the amount set forth in Section 4.6(b).
 
4.6     Compensation Upon Termination.  In the event that Executive’s employment
hereunder is terminated, the Company shall pay to Executive the following
compensation:
 
(a)       Payment Upon Death or Disability.  In the event that Executive’s
employment is terminated pursuant to Sections 4.1 or 4.2, the Company shall no
longer be under any obligation to Executive or his legal representatives
pursuant to this Agreement except for: (i) the Base Salary due Executive
pursuant to Section 3.1 hereof through the date of termination; (ii) all valid
expense reimbursements; and (iii) all accrued but unused vacation pay.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)       Payment Upon Termination by the Company For “Cause”.  In the event
that the Company terminates Executive’s employment hereunder pursuant to Section
4.3, the Company shall have no further obligations to the Executive hereunder,
except for: (i) the Base Salary due Executive pursuant to Section 3.1 hereof
through the date of termination; (ii) all valid expense reimbursements; and
(iii) all unused vacation pay through the date of termination required by law to
be paid.
 
(c)       Payment Upon Termination by Company Without Cause or by Executive for
Good Reason.  In the event that Executive’s employment is terminated pursuant to
Sections 4.4 or 4.5, the Company shall have no further obligations to Executive
hereunder except for: (i) the Base Salary due Executive pursuant to Section 3.1
hereof through the end of the Term, payable in accordance with Section 3.1; (ii)
all valid expense reimbursements; and (iii) all accrued but unused vacation pay.
 
(d)       Executive shall have no duty to mitigate awards paid or payable to him
pursuant to this Agreement, and any compensation paid or payable to Executive
from sources other than the Company will not offset or terminate the Company’s
obligation to pay to Executive the full amounts pursuant to this Agreement.
 

 
5.
Protection of Confidential Information.

 
5.1     Acknowledgment.  Executive acknowledges that:
 
(a)       As a result of his current and prior employment with the Company,
Executive has obtained and will obtain secret and confidential information
concerning the business of the Company and its subsidiaries (referred to
collectively in this Section 5 as the “Company”), including, without limitation,
financial information, proprietary rights, trade secrets and “know-how,”
customers and sources (“Confidential Information”).
 
(b)       The Company will suffer substantial damage which will be difficult to
compute if, during the period of his employment with the Company or thereafter,
Executive should divulge Confidential Information.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)       The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Company.
 
5.2     Confidentiality.  Executive agrees that he will not at any time, during
the Term or thereafter, divulge to any person or entity any Confidential
Information obtained or learned by him as a result of his employment with the
Company, except (i) in the course of performing his duties hereunder, (ii) with
the Company’s prior written consent; (iii) to the extent that any such
information is in the public domain other than as a result of Executive’s breach
of any of his obligations hereunder; or (iv) where required to be disclosed by
court order, subpoena or other government process.  If Executive shall be
required to make disclosure pursuant to the provisions of clause (iv) of the
preceding sentence, Executive promptly, but in no event more than 48 hours after
learning of such subpoena, court order, or other government process, shall
notify, confirmed by mail, the Company and, at the Company’s expense, Executive
shall:  (a) take all reasonably necessary and lawful steps required by the
Company to defend against the enforcement of such subpoena, court order or other
government process, and (b) permit the Company to intervene and participate with
counsel of its choice in any proceeding relating to the enforcement thereof.
 
5.3     Documents.  Upon termination of his employment with the Company,
Executive will promptly deliver to the Company all memoranda, notes, records,
reports, manuals, drawings, blueprints and other documents (and all copies
thereof) relating to the business of the Company and all property associated
therewith, which he may then possess or have under his control; provided,
however, that Executive shall be entitled to retain copies of such documents
reasonably necessary to document his financial relationship with the Company.
 
5.4     Injunctive Relief.  If Executive commits a breach, or threatens to
commit a breach, of any of the provisions of Section 5.2, the Company shall have
the right and remedy to seek to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by Executive that the services being rendered hereunder
to the Company are of a special, unique and extraordinary character and that any
such breach or threatened breach will cause irreparable injury to the Company
and that money damages will not provide an adequate remedy to the Company.  The
rights and remedies enumerated in this Section 5.4 shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or equity.  In connection with any legal action or proceeding arising out of or
relating to this Agreement, the prevailing party in such action or proceeding
shall be entitled to be reimbursed by the other party for the reasonable
attorneys’ fees and costs incurred by the prevailing party.
 
 
 

--------------------------------------------------------------------------------

 
 
5.5     Modification.  If any provision of Section 5.2 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration, or area, or all of them, and such provision or provisions shall then
be applicable in such modified form.
 
5.6     Survival.  The provisions of this Section 5 shall survive the
termination of this Agreement for any reason.
 

 
6.
Miscellaneous Provisions.

 
6.1     Notices.  All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when (i) delivered
personally to the party to receive the same, or (ii) when mailed first class
postage prepaid, by certified mail, return receipt requested, addressed to the
party to receive the same at his or its address set forth below, or such other
address as the party to receive the same shall have specified by written notice
given in the manner provided for in this Section 6.1.  All notices shall be
deemed to have been given as of the date of personal delivery or mailing
thereof.
 
If to Executive:
 
If to the Company:


With a copy in either case to:
 
6.2     Entire Agreement; Waiver.  This Agreement sets forth the entire
agreement of the parties relating to the employment of Executive and is intended
to supersede all prior negotiations, understandings and agreements.  No
provisions of this Agreement may be waived or changed except by a writing by the
party against whom such waiver or change is sought to be enforced.  The failure
of any party to require performance of any provision hereof or thereof shall in
no manner affect the right at a later time to enforce such provision.
 
 
 

--------------------------------------------------------------------------------

 
 
6.3     Governing Law.  All questions with respect to the construction of this
Agreement, and the rights and obligations of the parties hereunder, shall be
determined in accordance with the law of the State of California applicable to
agreements made and to be performed entirely in California.
 
6.4     Binding Effect; Nonassignability.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company.  This
Agreement shall not be assignable by Executive, but shall inure to the benefit
of and be binding upon Executive’s heirs and legal representatives.
 
6.5     Severability.  Should any provision of this Agreement become legally
unenforceable, no other provision of this Agreement shall be affected, and this
Agreement shall continue as if the Agreement had been executed absent the
unenforceable provision.
 
6.6     Section 409A.  This Agreement is intended to comply with the provisions
of Section 409A of the Internal Revenue Code (“Section 409A”).  To the extent
that any payments and/or benefits provided hereunder are not considered
compliant with Section 409A, the parties agree that the Company shall take all
actions necessary to make such payments and/or benefits become compliant.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 

 
ASCEND ACQUISITION CORP.
           
By:

 

       
Craig dos Santos

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Duties: Craig dos Santos shall be responsible for the following duties and any
other duties upon which Santos and the Company agree to in writing: (i) operate
and manage the Company as CEO including but not limited to all aspects of
day-to-day operations, (ii) recruiting (iii) leading game design and
monetization and (iv) assistance with finance.
 
 
 

--------------------------------------------------------------------------------

 